Citation Nr: 1124773	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-08 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus with peripheral neuropathy of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

Subsequent to the initial grant of service connection for diabetes, the RO granted a separate compensable rating for a heart condition.  Further, in an October 2010 rating decision, peripheral neuropathy was also found to be associated with diabetes.  Since peripheral neuropathy was non-compensable, it is considered part of the diabetic process and remains under Diagnostic Code (DC) 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).


FINDING OF FACT

Diabetes mellitus with peripheral neuropathy of the bilateral lower extremities requires insulin and a restricted diet, but does not require regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus with peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, DC 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes mellitus, type II, has been rated under the provisions of DC 7913.  Under this regulatory provision, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  

Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, Note (1) (2010).

A separate compensable rating for complications of diabetes has been established for a heart condition.  Entitlement to service connection for hypertension and peripheral neuropathy of the bilateral upper extremities as secondary to service-connected diabetes mellitus was the subject of a June 2005 rating decision, which the Veteran did not appeal.  

It is clear from the record, and VA has acknowledged in previous rating decisions, that the Veteran requires insulin and that he is on a restricted diet.  The determinative question in this appeal for a higher rating is whether there is a showing that his activities are regulated as part of the medical treatment prescribed for his diabetes, and whether any other symptoms indicative of a higher rating are shown. 

VA outpatient treatment records dated in November 2004 reflect that the Veteran was diagnosed with diabetes mellitus.  He was advised on diet training and glyburide was increased to twice daily.  

The Veteran underwent a VA examination in March 2005.  He reported that his diabetes mellitus was treated with glyburide twice daily.  Following physical examination, the examiner diagnosed type II diabetes, managed with medication in good control.  The examiner noted that the Veteran did not have complications of diabetes including ophthalmological, renal, or peripheral neuropathy.  

VA outpatient treatment records dated in July 2005 reflect that the Veteran was assessed with diabetes mellitus with questionable control as he had not completed labs.  In June 2006, he was assessed with diabetes mellitus, improved control.  

The Veteran underwent another VA examination in July 2006.  The examiner noted that the Veteran had no complications of diabetes mellitus, which was considered mild and well controlled with medication twice daily.  He reported that he was instructed to follow restricted or special diet.  He denied a history of hospitalization or surgery associated with diabetes, a history of pancreatic trauma or neoplasm, treatment for hypertension, episodes of hypoglycemic reactions or ketoacidosis, or restrictions in ability to perform strenuous activities.  

The Veteran further denied symptoms of diabetic related peripheral vascular disease in the lower extremities, cardiac, visual, neurovascular, peripheral neuropathy, diabetic neuropathy, diabetic skin, gastrointestinal, genitourinary, or other symptoms related to diabetes.  

Upon physical examination, there was no visual impairment, cardiovascular disease, kidney disease, neurologic disease, amputation, or other complications of diabetes.  The examiner noted that the Veteran was not employed.  The examiner remarked that the Veteran's diabetes mellitus did not have an effect on usual daily activities.  

VA outpatient treatment records dated in January 2007 reflect that the Veteran was assessed with diabetes mellitus, questionable control.  In May 2007, he was assessed with diabetes mellitus, poorly controlled.  In early August 2007, the control of diabetes mellitus was slightly improved.  In late August 2007, he was assessed with diabetes mellitus, with a history of poor overall glycemic control.  It was noted that he would likely benefit from medical nutrition therapy provided by a dietitian, and that insulin therapy would likely need to be considered.  

Private treatment records from UMC Health System dated in December 2007 reflects that the Veteran was assessed with controlled diabetes mellitus.  VA outpatient treatment records dated in February 2008 reflect that he was assessed with diabetes mellitus, improved control with insulin usage.  In March 2008, he stated that diabetes was controlled by insulin.  

The Veteran underwent another VA examination in June 2008.  He reported a diagnosis of hypertension in 2000.  He stated that he was instructed to follow restricted or special diet.  He denied a history of hospitalization or surgery associated with diabetes, a history of pancreatic trauma or neoplasm, episodes of hypoglycemic reactions or ketoacidosis, or restricted ability to perform strenuous activities.  

He denied symptoms of diabetic related peripheral vascular disease in the lower extremities, cardiac, visual, neurovascular, peripheral neuropathy, gastrointestinal, genitourinary, or any other symptoms related to diabetes.  He denied diabetic nephropathy or diabetic skin symptoms.  

Following physical examination, the examiner diagnosed diabetes mellitus and coronary artery disease.  There was no visual impairment, kidney disease, neurologic disease, amputation, or other conditions that could sometimes be complications of diabetes.  The examiner noted that coronary artery disease was a possible diabetes related condition.  Peripheral edema was not present.  The examiner noted that the Veteran was not employed.  The diabetes mellitus had no effect on usual daily activities.  

In October 2008, the Veteran stated that his diabetes mellitus medication was changed to insulin twice daily.  VA outpatient treatment records dated in December 2008 reflect that the Veteran was assessed with diabetes with neuropathy.  In September 2009, he was assessed with diabetes mellitus, not well controlled.  It was noted that his insulin probably needed to be increased.  

In November 2009, it was noted that the diabetes mellitus had improved control and the insulin level would be increased.  He noted that it was difficult to sleep at night due to burning in his feet.  He was assessed with foot pain, secondary to possible peripheral neuropathy.  

The Veteran underwent a VA peripheral nerves examination in August 2010.  He reported numbness and tingling in both feet.  He denied any treatment, hospitalization or surgery, peripheral nerve trauma, peripheral nerve neoplasm, balance and coordination problems, mobility problems, or other symptoms.  

Upon physical examination, the bilateral peripheral nerve biceps, triceps, brachioradialis, finger jerk, abdominal, knee jerk, and ankle jerk reflexes were 2+.  Plantar flexion was normal bilaterally.  There was active motion against full resistance on bilateral elbow flexion, elbow resistance, wrist flexion, wrist extension, finger flexion, finger abduction, thumb opposition, hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  

Muscle tone was normal.  There was no muscle atrophy, gait abnormality, imbalance or tremor, evidence of fasciculations, or function of any joint affected by the nerve disorder.  The examiner diagnosed sensory peripheral neuropathy, with associated peripheral nerve problem.  The examiner opined that diabetes mellitus was the etiology of this problem.  There was no nerve dysfunction, effects on usual occupation, resulting work problems, or effects on usual daily activities.  

The Veteran underwent another VA examination in September 2010.  The examiner opined that the Veteran's sensory neuropathy of the feet was at least as likely as not caused by or a result of the Veteran's diabetes mellitus managed by insulin injections twice per day.  The examiner reasoned that sensory neuropathy was a well-known complication of diabetes mellitus.  

In this case, there is simply no medical evidence showing that management of the Veteran's diabetes mellitus, as prescribed by doctors, requires regulation of activities.  At the July 2006 and June 2008 VA examinations, the Veteran denied restrictions in ability to perform strenuous activities.  The July 2006 and June 2008 VA examiners noted that the Veteran's diabetes mellitus did not have an effect on usual daily activities.  At the July 2006 and June 2008 VA examinations, he also denied a history of hospitalization or surgery associated with diabetes, a history of pancreatic trauma or neoplasm, and episodes of hypoglycemic reactions or ketoacidosis.  

In light of the foregoing evidence, the Board finds that the Veteran has been properly rated for his diabetes mellitus, and there is no basis for assignment of a rating in excess of 20 percent.  The Board again emphasizes that although the Veteran requires insulin and a restricted diet, the evidence does not show that his activities have been regulated in managing his diabetes mellitus.  As such, he meets the criteria for no more than a 20 percent rating under DC 7913.  

In the absence of persuasive evidence of regulation of activities or symptoms contemplated in a higher evaluation, there is simply no basis for a higher rating at this time.  

In reaching this decision, the Board has also considered whether a separate compensable rating for the peripheral neuropathy of the bilateral lower extremities is warranted.  See 38 C.F.R. § 4.119, Note 1 following DC 7913 (which stipulates that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent rating and that noncompensable complications are considered to be part of the diabetic process under DC 7913).  

Significantly, however, the evidence does not reflect mild incomplete paralysis of the bilateral lower extremities.  The Board notes that the Veteran reported numbness and tingling in both feet at the August 2010 VA examination.  However, the Veteran denied any treatment, hospitalization or surgery, peripheral nerve trauma, peripheral nerve neoplasm, balance and coordination problems, mobility problems, or other symptoms of a peripheral nerve disability.  

The bilateral peripheral nerve ankle jerk reflexes were 2+.  Plantar flexion was normal bilaterally.  There was active motion against full resistance on ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Muscle tone was normal.  There was no muscle atrophy, gait abnormality, imbalance or tremor, evidence of fasciculations, or function of any joint affected by the nerve disorder.  There was no nerve dysfunction, effects on usual occupation, resulting work problems, or effects on usual daily activities.  

Consequently, the Board concludes that the Veteran's peripheral neuropathy of the bilateral lower extremities is not of such severity as to warrant a separate compensable evaluation.

The Board has not assigned staged ratings as the factual findings do not show distinct time periods that the Veteran's disability warranted different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The evidence of record includes his medications, restricted diet, and level of activity which directly corresponds to the schedular criteria for the 20 percent evaluation.  For this reason, the Board finds that the assigned schedular rating is adequate to rate diabetes and no referral for an extraschedular rating is required. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection for diabetes mellitus.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO associated the Veteran's VA outpatient and private treatment records and he was afforded VA examinations in March 2005, July 2006, and June 2008 with regard to diabetes mellitus, and in August 2010 and September 2010 with regard to the peripheral neuropathy of the bilateral lower extremities.  

The examination reports obtained are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, the examination reports contain the pertinent clinical findings relevant to the pertinent diagnostic codes.  

The Board notes that, in March 2011, the Veteran argued that his diabetes mellitus had worsened.  He noted that he was on insulin twice a day and that the peripheral neuropathy bothered him at night.  The Board does not interpret these statements as indicating that his disorder had worsened in severity since the June 2008 VA examination.  Rather, it is clear from the context that he was referring to a general worsening over the years, not specifically worse since the June 2008 VA examination.  Moreover, the Board notes that the claims file contains a substantial amount of evidence since the June 2008 VA examination.  The Board accordingly finds that sufficient medical and lay evidence is of record to adjudicate the claim at this time. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for diabetes mellitus with peripheral neuropathy of the bilateral lower extremities is denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


